Exhibit 10.1 EXECUTION COPY TERM LOAN CREDIT AGREEMENT Dated as of September 14, 2007 among ENERGIZER HOLDINGS, INC. THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent and CITIBANK, N.A., as Documentation Agent J.P. MORGAN SECURITIES INC., BANC OF AMERICA SECURITIES LLC AND CITIGROUP GLOBAL MARKETS INC., as Lead Arrangers and Joint Bookrunners Table of Contents ARTICLE I:DEFINITIONS 1.1Certain Defined Terms 1.2References ARTICLE II:THE TERM LOAN FACILITY 2.1Loans 2.2Repayment of Loans 2.3Rate Options for all Loans; Maximum Interest Periods 2.4Prepayments 2.5Reduction of Commitments 2.6Method of Borrowing 2.7Method of Requesting the Advance 2.8Amount of the Advance 2.9Method of Selecting Types and Interest Periods for Conversion and Continuation of Loans 2.10Default Rate 2.11Method of Payment 2.12Evidence of Debt; Noteless Agreement 2.13Telephonic Notices 2.14Promise to Pay; Interest Payment Dates; Fees; Interest and Fee Basis 2.15Notification of the Advance, Interest Rates, Prepayments and Aggregate Commitment Reductions 2.16Lending Installations 2.17Non-Receipt of Funds by the Administrative Agent 2.18Termination Date 2.19Replacement of Certain Lenders ARTICLE III:[RESERVED] ARTICLE IV:YIELD PROTECTION; TAXES 4.1Yield Protection 4.2Changes in Capital Adequacy Regulations 4.3Availability of Types of Loans 4.4Funding Indemnification 4.5Taxes. 4.6Lender Statements; Survival of Indemnity ARTICLE V:CONDITIONS PRECEDENT 5.1Funding Date 5.2Closing Date 5.3Each Loan ARTICLE VI:REPRESENTATIONS AND WARRANTIES 6.1Organization; Corporate Powers 6.2Authority. 6.3No Conflict; Governmental Consents for the Borrower 6.4Financial Statements 6.5No Material Adverse Change 6.6Taxes. 6.7Litigation; Loss Contingencies and Violations 6.8Subsidiaries 6.9ERISA 6.10Accuracy of Information 6.11Securities Activities 6.12Material Agreements 6.13Compliance with Laws 6.14Assets and Properties 6.15Statutory Indebtedness Restrictions 6.16Insurance 6.17Labor Matters 6.18Designated Acquisition 6.19Environmental Matters 6.20Solvency 6.21Benefits ARTICLE VII:COVENANTS 7.1Reporting 7.2Affirmative Covenants. 7.3Negative Covenants. 7.4Financial Covenants ARTICLE VIII:DEFAULTS 8.1Defaults ARTICLE IX:ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES 9.1Termination of Commitments; Acceleration 9.2Defaulting Lender 9.3Amendments 9.4Preservation of Rights ARTICLE X:GENERAL PROVISIONS 10.1Survival of Representations 10.2Governmental Regulation 10.3Performance of Obligations 10.4Headings 10.5Entire Agreement 10.6Several Obligations; Benefits of this Agreement 10.7Expenses; Indemnification. 10.8Numbers of Documents 10.9Accounting 10.10Severability of Provisions 10.11Nonliability of Lenders 10.12GOVERNING LAW 10.13CONSENT TO JURISDICTION; JURY TRIAL. 10.14Subordination of Intercompany Indebtedness ARTICLE XI:THE ADMINISTRATIVE AGENT 11.1Appointment and Authorization 11.2Administrative Agent and Affiliates 11.3Action by Administrative Agent and Liability of Administrative Agent 11.4Reliance on Documents and Counsel 11.5Employment of Agents 11.6Indemnification 11.7Successor Agent 11.8Credit Decision 11.9Administrative Agent, Arrangers, Syndication Agent, Documentation Agent ARTICLE XII:SETOFF; RATABLE PAYMENTS 12.1Setoff 12.2Ratable Payments 12.3Application of Payments 12.4Relations Among Lenders. 12.5Representations and Covenants Among Lenders ARTICLE XIII:BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 13.1Successors and Assigns 13.2Participations. 13.3Assignments. 13.4Confidentiality ARTICLE XIV:NOTICES 14.1Giving Notice. 14.2Change of Address ARTICLE XV:COUNTERPARTS ARTICLE XVI:USA PATRIOT ACT Exhibits and Schedules EXHIBIT ACommitments EXHIBIT BForm of Borrowing/Election Notice EXHIBIT CForm of Assignment and Assumption EXHIBIT DForm of Borrower’s Counsel’s Opinion EXHIBIT EForm of Officer’s Certificate EXHIBIT FForm of Compliance Certificate EXHIBIT GForm of Supplement to Subsidiary Guaranty Schedule 1.1.1Permitted Existing Investments Schedule 1.1.2Permitted Existing Liens Schedule 1.1.3Permitted Existing Contingent Obligations Schedule 6.3Conflicts; Governmental Consents Schedule 6.7Litigation; Loss Contingencies Schedule 6.8Subsidiaries Schedule 6.19Environmental Matters Schedule 7.3(G)Transactions with Shareholders and Affiliates TERM LOAN CREDIT AGREEMENT This Term Loan Credit Agreement dated as of September 14, 2007 is entered into among ENERGIZER HOLDINGS, INC., a Missouri corporation, the institutions from time to time parties hereto as Lenders and JPMORGAN CHASE BANK, N.A., in its capacity as Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent, and CITIBANK, N.A., as Documentation Agent.The parties hereto agree as follows: DEFINITIONS Certain Defined Terms.In addition to the terms defined above, the following terms used in this Agreement shall have the following meanings, applicable both to the singular and the plural forms of the terms defined. As used in this Agreement: “Accounting Change” is defined in Section 10.9 hereof. “Acquisition” means any transaction, or any series of related transactions, consummated on or after the date of this Agreement, by which the Borrower or any of its Subsidiaries (i) acquires any going business or all or substantially all of the assets of any firm, corporation or division thereof, whether through purchase of assets, merger or otherwise or (ii) directly or indirectly acquires (in one transaction or as the most recent transaction in a series of transactions) at least a majority (in number of votes) of the securities of a corporation which have ordinary voting power for the election of directors (other than securities having such power only by reason of the happening of a contingency) or a majority (by percentage of voting power) of the outstanding equity interests of another Person. “Administrative Agent” means JPMorgan in its capacity as contractual representative for itself and the Lenders pursuant to Article XI hereof and any successor Administrative Agent appointed pursuant to Article XI hereof. “Administrative Questionnaire” means an administrative questionnaire in a form supplied by the Administrative Agent. “Advance” means the borrowing hereunder made on the Funding Date in accordance with Article II and consisting of the aggregate amount of the several Loans made by the Lenders to the Borrower. “Affected Lender” is defined in Section 2.19 hereof. “Affiliate” of any Person means any other Person directly or indirectly controlling, controlled by or under common control with such Person.A Person shall be deemed to control another Person if the controlling Person is the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of greater than ten percent (10%) or more of any class of voting securities (or other voting interests) of the controlled Person or possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of the controlled Person, whether through ownership of Capital Stock, by contract or otherwise. “Agents” means, collectively, the Administrative Agent, the Syndication Agent and the Documentation Agent. “Aggregate Commitment” means the aggregate of the Commitments of all the Lenders, as may be reduced from time to time pursuant to the terms hereof.The initial Aggregate Commitment is One Billion Five Hundred Million and 00/100 Dollars ($1,500,000,000.00). “Agreement” means this Term Loan Credit Agreement, as it may be amended, restated, supplemented or otherwise modified and in effect from time to time. “Agreement Accounting Principles” means generally accepted accounting principles as in effect in the United States from time to time, applied in a manner consistent with that used in preparing the financial statements of the Borrower referred to in Section 6.4 hereof; provided, however, except as provided in Section 10.9, that with respect to the calculation of financial ratios and other financial tests required by this Agreement, “Agreement Accounting Principles” means generally accepted accounting principles as in effect in the United States as of the date of this Agreement, applied in a manner consistent with that used in preparing the financial statements of the Borrower referred to in Section 6.4 hereof. “Alternate Base Rate” means, for any day, a fluctuating rate of interest per annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of (a) the Federal Funds Effective Rate for such day and (b) one-half of one percent (0.5%) per annum. “Applicable Facility Fee Percentage” means 0.20% per annum. “Applicable Margin” means 0.80% per annum. “Approved Fund” means any Person (other than a natural person) that is engaged in making, purchasing, holding or investing in bank loans and similar extensions of credit in the ordinary course of its business and that is administered or managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that administers or manages a Lender. “Arrangers” means J.P. Morgan Securities Inc., Banc of America Securities LLC and Citigroup Global Markets Inc., in their respective capacities as the lead arrangers and joint bookrunners for the loan transaction evidenced by this Agreement. “Asset Sale” means, with respect to any Person, the sale, lease, conveyance, disposition or other transfer by such Person of any of its assets (including by way of a sale-leaseback transaction, and including the sale or other transfer of any of the Equity Interests of any Subsidiary of such Person) other than (i) the sale of Inventory in the ordinary course of business and (ii) the sale or other disposition of any obsolete manufacturing Equipment disposed of in the ordinary course of business. “Assignment and Assumption” means an assignment and assumption agreement entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section 13.3), and accepted by the Administrative Agent, in the form of Exhibit C or any other form approved by the Administrative Agent. “Authorized Officer” means any of the president, any vice president (including any executive vice president), thechief financial officer or the treasurer of the Borrower, acting singly. “Bank of America” means Bank of America, N.A., in its individual capacity, and its successors. “Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA (other than a Multiemployer Plan or Foreign Pension Plan) in respect of which the Borrower or any other member of the Controlled Group is, or within the immediately preceding six (6) years was, an “employer” as defined in Section 3(5) of ERISA. “Board” means the Board of Governors of the Federal Reserve System of the United States of America. “Borrower” means Energizer Holdings, Inc., a Missouri corporation, together with its successors and assigns, including a debtor-in-possession on behalf of the Borrower. “Borrowing/Election Notice” is defined in Section 2.7 hereof. “Business Day” means (i) with respect to any borrowing, payment or rate selection of Loans bearing interest at the Eurodollar Rate, a day (other than a Saturday or Sunday) on which banks are open for business in Chicago, Illinois and New York, New York, and on which dealings in Dollars are carried on in the London interbank market and (ii) for all other purposes a day (other than a Saturday or Sunday) on which banks are open for business in Chicago, Illinois and New York, New York. “Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of corporate stock, (iii) in the case of a partnership, partnership interests (whether general or limited) and (iv) any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of, the issuing Person. “Capitalized Lease” of a Person means any lease of property by such Person as lessee which would be capitalized on a balance sheet of such Person prepared in accordance with Agreement Accounting Principles. “Capitalized Lease Obligations” of a Person means the amount of the obligations of such Person under Capitalized Leases which would be capitalized on a balance sheet of such Person prepared in accordance with Agreement Accounting Principles. “Cash Equivalents” means (i) marketable direct obligations issued or unconditionally guaranteed by the United States government and backed by the full faith and credit of the United States government; (ii) domestic and Eurodollar certificates of deposit and time deposits, bankers’ acceptances and floating rate certificates of deposit issued by any commercial bank organized under the laws of the United States, any state thereof, the District of Columbia, any foreign bank, or its branches or agencies (fully protected against currency fluctuations for any such deposits with a term of more than ninety (90) days); (iii) shares of money market, mutual or similar funds having assets in excess of $100,000,000 and at least 95% of the investments of which are limited to investment grade securities (i.e., securities rated at least Baa by Moody’s Investors Service, Inc. or at least BBB by Standard & Poor’s Ratings Group); and (iv) commercial paper of United States and foreign banks and bank holding companies and their subsidiaries and United States and foreign finance, commercial industrial or utility companies which, at the time of acquisition, are rated A-1 (or better) by Standard & Poor’s Ratings Group or P-1 by Moody’s Investors Service, Inc.; provided that the maturities of such Cash Equivalents described in the foregoing clauses (i) through (iv) shall not exceed 365 days; (v) repurchase obligations of any commercial bank organized under the laws of the United States, any state thereof, the District of Columbia, any foreign bank, or its branches or agencies having a term not more than thirty (30) days, with respect to securities issued or fully guaranteed or insured by the United States government; (vi) securities with maturities of one year or less from the date of acquisition issued or fully guaranteed by any state, commonwealth, territory, political subdivision, taxing authority or by any foreign government, the securities of which state, commonwealth, territory, political subdivision, taxing authority or foreign government (as the case may be) are rated at least BBB by Standard & Poor’s Ratings Group or at least Baa by Moody’s Investors Service, Inc.; (vii) securities with maturities of one year or less from the date of acquisition backed by standby letters of credit issued by any commercial bank organized under the laws of the United States, any state thereof or the District of Columbia (which commercial bank shall have a short-term debt rating ofA-1 (or better) by Standard & Poor’s Ratings Group or P-1 by Moody’s Investors Service, Inc.), or by any foreign bank (which foreign bank shall have a rating of B or better from Thomson BankWatch Global Issuer Rating or, if not rated by Thomson BankWatch Global Issuer Rating, which foreign bank shall be an institution acceptable to the Administrative Agent), or its branches or agencies; or (viii) shares of money market mutual or similar funds at least 95% of the assets of which are invested in the types of investments satisfying the requirements of clauses (i) through (vii) of this definition. “Change” is defined in Section 4.2 hereof. “Change of Control” means an event or series of events by which: (i)any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly, of thirty percent (30%) or more of the voting power of the then outstanding Capital Stock of the Borrower entitled to vote generally in the election of the directors of the Borrower; (ii)during any period of 12 consecutive calendar months, the board of directors of the Borrower shall cease to have as a majority of its members individuals who either: (a)were directors of the Borrower on the first day of such period, or (b)were elected or nominated for election to the board of directors of the Borrower at the recommendation of or other approval by at least a majority of the directors then still in office at the time of such election or nomination who were directors of the Borrower on the first day of such period, or whose election or nomination for election was so approved; (iii)other than as a result of a transaction not prohibited under the terms of this Agreement, the Borrower (a) shall cease to own, of record and beneficially, with sole voting and dispositive power, 100% of the outstanding shares of Capital Stock of each of the Subsidiary Guarantors or (b) shall cease to have the power, directly or indirectly, to elect all of the members of the board of directors of each of the Subsidiary Guarantors; or (iv)the Borrower consolidates with or merges into another corporation or conveys, transfers or leases all or substantially all of its property to any Person, or any corporation consolidates with or merges into the Borrower, in either event pursuant to a transaction in which the outstanding Capital Stock of the Borrower is reclassified or changed into or exchanged for cash, securities or other property. “Citibank” means Citibank, N.A., in its individual capacity, and its successors. “Closing Date” means the date of this Agreement. “Code” means the Internal Revenue Code of 1986, as amended, reformed or otherwise modified from time to time. “Commission” means the Securities and Exchange Commission of the United States of America and any Person succeeding to the functions thereof. “Commitment” means, for each Lender, prior to the Funding Date, the obligation of such Lender to make Loans not exceeding the amount set forth on Exhibit A to this Agreement opposite its name thereon under the heading “Commitment” or in the Assignment and Assumption by which it became a Lender, as such amount may be modified from time to time pursuant to the terms of this Agreement or to give effect to any applicable Assignment and Assumption. “Consolidated Assets” means the total assets of the Borrower and its Subsidiaries on a consolidated basis. “Consolidated Domestic Assets” means the total assets of the Borrower and each of its consolidated Subsidiaries that is incorporated under the laws of any jurisdiction in the United States. “Consolidated Net Worth” means, as of any date, all amounts which would be included under shareholders’ equity (including capital stock, additional paid-in capital and retained earnings) on the consolidated balance sheet for the Borrower and its consolidated Subsidiaries determined in accordance with Agreement Accounting Principles. “Consolidated Total Capitalization” means, as of any date, the sum of (i) Indebtedness of the Borrower and its consolidated Subsidiaries and (ii) Consolidated Net Worth, all determined in accordance with Agreement Accounting Principles. “Contaminant” means any waste, pollutant, hazardous substance, toxic substance, hazardous waste, special waste, petroleum or petroleum-derived substance or waste, asbestos or polychlorinated biphenyls (“PCBs”), and includes but is not limited to these terms as defined in Environmental, Health or Safety Requirements of Law. “Contingent Obligation”, as applied to any Person, means any Contractual Obligation, contingent or otherwise, of that Person with respect to any Indebtedness of another or other obligation or liability of another, including, without limitation, any such Indebtedness, obligation or liability of another directly or indirectly guaranteed, endorsed (otherwise than for collection or deposit in the ordinary course of business), co-made or discounted or sold with recourse by that Person, or in respect of which that Person is otherwise directly or indirectly liable, including Contractual Obligations (contingent or otherwise) arising through any agreement to purchase, repurchase, or otherwise acquire such Indebtedness, obligation or liability or any security therefor, or to provide funds for the payment or discharge thereof (whether in the form of loans, advances, stock purchases, capital contributions or otherwise), or to maintain solvency, assets, level of income, or other financial condition, or to make payment other than for value received.The amount of any Contingent Obligation shall be equal to the present value of the portion of the obligation so guaranteed or otherwise supported, in the case of known recurring obligations, and the maximum reasonably anticipated liability in respect of the portion of the obligation so guaranteed or otherwise supported assuming such Person is required to perform thereunder, in all other cases. “Contractual Obligation”, as applied to any Person, means any provision of any equity or debt securities issued by that Person or any indenture, mortgage, deed of trust, security agreement, pledge agreement, guaranty, contract, undertaking, agreement or instrument, in any case in writing, to which that Person is a party or by which it or any of its properties is bound, or to which it or any of its properties is subject.Without in any way limiting the foregoing, as used with respect to the Borrower or any of its Subsidiaries, Contractual Obligations shall include, without limitation, the Financing Facilities and any instruments, documents or agreements executed or delivered in connection therewith by which the Borrower or such Subsidiaries are bound. “Controlled Group” means the group consisting of (i) any corporation which is a member of the same controlled group of corporations (within the meaning of Section 414(b) of the Code) as the Borrower; (ii) a partnership or other trade or business (whether or not incorporated) which is under common control (within the meaning of Section 414(c) of the Code) with the Borrower; and (iii) a member of the same affiliated service group (within the meaning of Section 414(m) of the Code) as the Borrower, any corporation described in clause (i) above or any partnership or trade or business described in clause (ii) above. “Covenant Leverage Ratio” is defined in Section 7.4(A) hereof. “Cure Loan” is defined in Section 9.2(iii) hereof. “Customary Permitted Liens” means: (i)Liens (other than Environmental Liens and Liens in favor of the IRS or the PBGC or any Plan) with respect to the payment of taxes, assessments or governmental charges in all cases which are not yet due or (if foreclosure, distraint, sale or other similar proceedings shall not have been commenced or any such proceeding after being commenced is stayed) which are being contested in good faith by appropriate proceedings properly instituted and diligently conducted and with respect to which adequate reserves or other appropriate provisions are being maintained as may be required in accordance with Agreement Accounting Principles; (ii)statutory Liens of landlords and Liens of suppliers, mechanics, carriers, materialmen, warehousemen or workmen and other similar Liens imposed by law created in the ordinary course of business for amounts not yet due or which are being contested in good faith by appropriate proceedings properly instituted and diligently conducted and with respect to which adequate reserves or other appropriate provisions are being maintained as may be required in accordance with Agreement Accounting Principles; (iii)Liens (other than Environmental Liens and Liens in favor of the IRS or the PBGC or any Plan) incurred or deposits made in the ordinary course of business in connection with workers’ compensation, unemployment insurance or other types of social security benefits or to secure the performance of bids, tenders, sales, contracts (other than for the repayment of borrowed money), surety, appeal and performance bonds; provided that (A) all such Liens do not in the aggregate materially detract from the value of the Borrower’s or such Subsidiary’s assets or property taken as a whole or materially impair the use thereof in the operation of the Borrower’s or such Subsidiary’s businesses taken as a whole, and (B) all Liens securing bonds to stay judgments or in connection with appeals do not secure at any time an aggregate amount exceeding $30,000,000; (iv)Liens arising with respect to zoning restrictions, easements, licenses, reservations, covenants, rights-of-way, utility easements, building restrictions and other similar charges or encumbrances on the use of real property which do not in any case materially detract from the value of the property subject thereto or interfere with the ordinary conduct of the business of the Borrower or any of its Subsidiaries; (v)Liens of attachment or judgment with respect to judgments, writs or warrants of attachment, or similar process against the Borrower or any of its Subsidiaries which do not constitute a Default under Section 8.1(H) hereof; (vi)any interest or title of the lessor in the property subject to any operating lease entered into by the Borrower or any of its Subsidiaries in the ordinary course of business; and (vii)Liens of commercial depository institutions arising in the ordinary course of business constituting a statutory or common law right of setoff against amounts on deposit with any such institution. “Default” means an event described in Article VIII hereof. “Designated Acquisition” means the merger of the Target with and into the Designated Merger Subsidiary in accordance with Delaware General Corporation Law, whereupon the separate existence of the Designated Merger Subsidiary shall cease, and the Target shall be the surviving corporation as a wholly-owned Subsidiary of the Borrower, all on the terms and conditions set forth in the Designated Acquisition Agreement. “Designated Acquisition Agreement” means that certain Agreement and Plan of Merger, dated as of July 12, 2007, by and among the Borrower, the Designated Merger Subsidiary and the Target (for the avoidance of doubt, together with all exhibits, schedules and appendices thereto). “Designated Acquisition Documents” means the Designated Acquisition Agreement, the Designated Acquisition Stockholder Agreement and all other documents, instruments and agreements entered into by the Borrower or any of its Subsidiaries in connection with the Designated Acquisition. “Designated Acquisition Stockholder Agreement” means that certain Stockholder Agreement, dated as of July 12, 2007, by and among the Borrower and the stockholders of the Target identified as parties thereto (for the avoidance of doubt, together with all exhibits, schedules and appendices thereto). “Designated Merger Subsidiary” means ETKM, Inc., a Delaware corporation and a direct, wholly-owned Subsidiary of the Borrower. “Disclosed Litigation” is defined in Section 6.7 hereof. “Disqualified Stock” means any preferred stock and any Capital Stock that, by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable), or upon the happening of any event, matures or is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at the option of the holder thereof, in whole or in part, on or prior to the date that is ninety-one (91) days after the Termination Date. “Documentation Agent” means Citibank (and its successors) in its capacity as documentation agent for the loan transaction evidenced by this Agreement. “DOL” means the United States Department of Labor and any Person succeeding to the functions thereof. “Dollar” and “$” means dollars in the lawful currency of the United States. “EBIT”means, for any period, on a consolidated basis for the Borrower and its Subsidiaries, the sum of the amounts for such period, without duplication, of (i) Net Income, plus (ii) Interest Expense to the extent deducted in computing Net Income, plus (iii) charges against income for foreign, federal, state and local taxes to the extent deducted in computing Net Income, plus (iv) non-cash charges (except any non-cash charges that require accrual of a reserve for anticipated future cash payments for any period) to the extent deducted in computing Net Income, plus (v) other extraordinary non-cash charges to the extent deducted in computing Net Income, minus (vi) extraordinary gains to the extent added in computing Net Income. “EBITDA” means, for any period, on a consolidated basis for the Borrower and its Subsidiaries, the sum of the amounts for such period, without duplication, of (i) EBIT, plus (ii) depreciation expense to the extent deducted in computing Net Income, plus (iii) amortization expense, including, without limitation, amortization of goodwill and other intangible assets, to the extent deducted in computing Net Income. “Environmental, Health or Safety Requirements of Law” means all applicable foreign, federal, state and local laws or regulations relating to or addressing pollution or protection of the environment, or protection of worker health or safety, including, but not limited to, the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 etseq., the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651 etseq., and the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 etseq., in each case including any amendments thereto, any successor statutes, and any regulations promulgated thereunder, and any state or local equivalent thereof. “Environmental Lien” means a lien in favor of any Governmental Authority for (a) any liability under Environmental, Health or Safety Requirements of Law, or (b) damages arising from, or costs incurred by such Governmental Authority in response to, a Release or threatened Release of a Contaminant into the environment. “Environmental Property Transfer Act” means any applicable requirement of law that conditions, restricts, prohibits or requires any notification or disclosure triggered by the closure of any property or the transfer, sale or lease of any property or deed or title for any property for environmental reasons, including, but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible Property Transfer Act.” “Equipment” means all of the Borrower’s and its Subsidiaries’ present and future (i) equipment, including, without limitation, machinery, manufacturing, distribution, selling, data processing and office equipment, assembly systems, tools, molds, dies, fixtures, appliances, furniture, furnishings, vehicles, vessels, aircraft, aircraft engines, and trade fixtures, (ii) other tangible personal property (other than the Borrower’s or Subsidiary’s Inventory), and (iii) any and all accessions, parts and appurtenances attached to any of the foregoing or used in connection therewith, and any substitutions therefor and replacements, products and proceeds thereof. “Equity Interests” means Capital Stock and all warrants, options or other rights to acquire Capital Stock (but excluding any debt security that is convertible into, or exchangeable for, Capital Stock). “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to time, including (unless the context otherwise requires) any rules or regulations promulgated thereunder. “Eurodollar Base Rate” means, with respect to any Eurodollar Rate Advance for any Interest Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of such service, or any successor to or substitute for such service, providing rate quotations comparable to those currently provided on such page of such service which is generally utilized in the syndicated loan market, as determined by the Administrative Agent from time to time for purposes of providing quotations of interest rates applicable to Dollar deposits in the London interbank market) at approximately 11:00 a.m., London time, two (2) Business Days prior to the commencement of such Interest Period, as the rate for Dollar deposits with a maturity comparable to such Interest Period.In the event that such rate is not available at such time for any reason, then the “Eurodollar Base Rate” with respect to such Eurodollar Rate Advance for such Interest Period shall be the rate at which Dollar deposits of $5,000,000 and for a maturity comparable to such Interest Period are offered by the principal London office of the Administrative Agent in immediately available funds in the London interbank market at approximately 11:00 a.m., London time, two (2) Business Days prior to the commencement of such Interest Period. “Eurodollar Rate” means, with respect to any Eurodollar Rate Advance for any Interest Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the Eurodollar Base Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate plus (ii) the Applicable Margin plus (iii) at all times from and after December 30, 2007, 0.50% per annum (the “Supplemental Margin”). “Eurodollar Rate Loan” means a Loan, or portion thereof, which bears interest at the Eurodollar Rate. “Excluded Taxes” means, in the case of each Lender or applicable Lending Installation and the Administrative Agent, taxes imposed on its overall net income, and franchise taxes imposed on it, by (i) the jurisdiction under the laws of which such Lender or the Administrative Agent is incorporated or organized or (ii) the jurisdiction in which the Administrative Agent’s or such Lender’s principal executive office or such Lender’s applicable Lending Installation is located. “Existing Credit Agreement” means that certain Revolving Credit Agreement, dated as of November 16, 2004, among the Borrower, the institutions from time to time parties thereto as lenders, JPMorgan, as the administrative agent, Bank of America, as the syndication agent, and Citibank, as the documentation agent, as amended by Amendment No. 1 thereto dated as of September 22, 2005, Amendment No. 2 thereto dated as of October 21, 2005 and Amendment No. 3 thereto dated as of May 15, 2006, and as the same may be further amended, restated, supplemented or otherwise modified from time to time in a manner that is not materially adverse to the interests of the Lenders. “Existing Credit Facility” means the credit facility evidenced by the Existing Credit Agreement and the subsidiary guarantees and other instruments, documents and agreements executed or delivered in connection therewith. “Facility Fee” is defined in Section 2.14(C) hereof. “Federal Funds Effective Rate” means, for any day, the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates per annum on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as published on the next succeeding Business Day by the Federal Reserve Bank of New York, or, if such rate is not so published for any day that is a Business Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day for such transactions received by the Administrative Agent from three Federal funds brokers of recognized standing selected by it. “Financing” means, with respect to any Person, the issuance or sale by such Person of any Disqualified Stock, Equity Interests of such Person or any Indebtedness consisting of debt securities (including, without limitation, any syndicated loan other than the Loans made hereunder) of such Person; provided, that such term shall not include (i) any proceeds of (x) borrowings under the Borrower’s Existing Credit Agreement up to the maximum commitment amount in effect on the Funding Date or (y) purchases under the Receivables Purchase Documents up to the maximum purchase limit in effect on the Funding Date, (ii) any borrowings by any Subsidiaries incorporated or organized under the laws of any foreign jurisdiction under short-term, uncommitted money market lines of credit representing ordinary course working capital Indebtedness (provided, however, that the Indebtedness referred to in this clause (ii) shall in no event include borrowings under any permanent or term financing in favor of any such foreign Subsidiary, whether consisting of bonds, single-bank or syndicated loan facilities or other permanent or term debt securities) or (iii) any borrowings under the Borrower’s existing money market lines of credit (as the same may be extended or refinanced). “Financing Facilities” means the Existing Credit Facility, the Receivables Purchase Facility, the Senior Notes and the Singapore Credit Facility. “Floating Rate Loan” means a Loan, or portion thereof, which bears interest by reference to the Alternate Base Rate. “Foreign Competition Laws” means competition and foreign investment laws and regulations of any jurisdiction outside the United States. “Foreign Employee Benefit Plan” means any employee benefit plan as defined in Section 3(3) of ERISA which is maintained or contributed to for the benefit of the employees of the Borrower or any member of the Controlled Group, but which is not covered by ERISA pursuant to Section 4(b)(4) of ERISA. “Foreign Pension Plan” means any employee pension benefit plan (as defined in Section 3(2) of ERISA) which (i) is maintained or contributed to for the benefit of employees of the Borrower or any other member of the Controlled Group, (ii) is not covered by ERISA pursuant to Section 4(b)(4) thereof and (iii) under applicable local law, is required to be funded through a trust or other funding vehicle. “Funding Date” means the date on or after the Closing Date on which the Loans are advanced hereunder, subject to the satisfaction of the terms and conditions set forth in Section 5.1. “Governmental Acts” is defined in Section 3.10(A) hereof. “Governmental Authority” means any nation or government, any federal, state, local or other political subdivision thereof and any entity exercising executive, legislative, judicial, regulatory or administrative authority or functions of or pertaining to government, including any authority or other quasi-governmental entity established to perform any of such functions. “Hedging Arrangements” is defined in the definition of “Hedging Obligations” below. “Hedging Obligations” of a Person means any and all obligations of such Person, whether absolute or contingent and howsoever and whensoever created, arising, evidenced or acquired (including all renewals, extensions and modifications thereof and substitutions therefor), under (i) any and all agreements, devices or arrangements designed to protect at least one of the parties thereto from the fluctuations of interest rates, commodity prices, exchange rates or forward rates applicable to such party’s assets, liabilities or exchange transactions, including, but not limited to, dollar-denominated or cross-currency interest rate exchange agreements, forward currency exchange agreements, interest rate cap or collar protection agreements, forward rate currency or interest rate options, puts and warrants or any similar derivative transactions (“Hedging Arrangements”), and (ii) any and all cancellations, buy backs, reversals, terminations or assignments of any of the foregoing. “Holders of Obligations” means the holders of the Obligations from time to time and shall include their respective successors, transferees and assigns. “Indebtedness” of any Person means, without duplication, such Person’s (a) obligations for borrowed money, (b) obligations representing the deferred purchase price of property or services (other than accounts payable arising in the ordinary course of such Person’s business payable on terms customary in the trade), which purchase price is due more than six (6) months from the date of incurrence of the obligation in respect thereof, provided that the related obligations are not interest bearing, (c) obligations, whether or not assumed, secured by Liens or payable out of the proceeds or production from property or assets now or hereafter owned or acquired by such Person, (d) obligations which are evidenced by notes, acceptances or other instruments, (e) Capitalized Lease Obligations, (f) Contingent Obligations in respect of Indebtedness, (g) obligations with respect to letters of credit, (h) Off-Balance Sheet Liabilities, (i) Receivables Facility Attributed Indebtedness and (j) Disqualified Stock.The amount of Indebtedness of any Person at any date shall be without duplication (1) the outstanding balance at such date of all unconditional obligations as described above and the maximum liability of any such Contingent Obligations at such date and (2) in the case of Indebtedness of others secured by a Lien to which the property or assets owned or held by such Person is subject, the lesser of the fair market value at such date of any asset subject to a Lien securing the Indebtedness of others and the amount of the Indebtedness secured. “Indemnified Matters”is defined in Section 10.7(B) hereof. “Indemnitees” is defined in Section 10.7(B) hereof. “Insolvency Event” is defined in Section 10.14 hereof. “Intercompany Indebtedness” is defined in Section 10.14 hereof. “Interest Expense” means, for any period, the total interest expense of the Borrower and its consolidated Subsidiaries, whether paid or accrued, including, without duplication, Off-Balance Sheet Liabilities (including Receivables Facility Financing Costs) and the interest component of Capitalized Leases, all as determined in conformity with Agreement Accounting Principles. “Interest Expense Coverage Ratio” is defined in Section 7.4(B) hereof. “Interest Period” means, with respect to a Eurodollar Rate Loan, a period of one (1), two (2), three (3) or six (6) months or other periods to the extent available to all of the Lenders and agreed to between the Borrower and the Administrative Agent (acting on the instructions of all of the Lenders), commencing on a Business Day selected by the Borrower on which a Eurodollar Rate Loan is made to Borrower pursuant to this Agreement.Such Interest Period shall end on (but exclude) the day which corresponds numerically to such date one, two, three or six months (or such other period) thereafter; provided, however, that if there is no such numerically corresponding day in such next, second, third or sixth succeeding month (or other period), such Interest Period shall end on the last Business Day of such next, second, third or sixth succeeding month (or other period).If an Interest Period would otherwise end on a day which is not a Business Day, such Interest Period shall end on the next succeeding Business Day, provided, however, that if said next succeeding Business Day falls in a new calendar month, such Interest Period shall end on the immediately preceding Business Day. “Inventory” shall mean any and all goods, including, without limitation, goods in transit, wheresoever located, whether now owned or hereafter acquired by the Borrower or any of its Subsidiaries, which are held for sale or lease, furnished under any contract of service or held as raw materials, work in process or supplies, and all materials used or consumed in the business of Borrower or any of its Subsidiaries, and shall include all right, title and interest of the Borrower or any of its Subsidiaries in any property the sale or other disposition of which has given rise to Receivables and which has been returned to or repossessed or stopped in transit by the Borrower or any of its Subsidiaries. “Investment” means, with respect to any Person, (i) any purchase or other acquisition by that Person of any Indebtedness, Equity Interests or other securities, or of a beneficial interest in any Indebtedness, Equity Interests or other securities, issued by any other Person, (ii) any purchase by that Person of all or substantially all of the assets of a business conducted by another Person, and (iii) any loan, advance (other than deposits with financial institutions available for withdrawal on demand, prepaid expenses, accounts receivable, advances to employees and similar items made or incurred in the ordinary course of business) or capital contribution by that Person to any other Person, including all Indebtedness to such Person arising from a sale of property by such Person other than in the ordinary course of its business. “IRS” means the Internal Revenue Service and any Person succeeding to the functions thereof. “JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity, and its successors. “Lenders” means the lending institutions listed on the signature pages of this Agreement and their respective successors and assigns. “Lending Installation” means, with respect to a Lender or the Administrative Agent, any office, branch, subsidiary or affiliate of such Lender or the Administrative Agent. “Lien” means any lien (statutory or other), mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance or preference, priority or security agreement or preferential arrangement of any kind or nature whatsoever (including, without limitation, the interest of a vendor or lessor under any conditional sale, Capitalized Lease or other title retention agreement). “Loan(s)” means, with respect to a Lender, such Lender’s portion of the Advance consisting of a term loan made pursuant to Section 2.1 hereof, and collectively, all Loans, whether made or continued as or converted to Floating Rate Loans or Eurodollar Rate Loans. “Loan Documents” means this Agreement, the Subsidiary Guaranty, any Assignment and Assumption, any promissory notes issued pursuant to Section 2.12 and all other documents, instruments and agreements executed in connection therewith or contemplated thereby, as the same may be amended, restated, supplemented or otherwise modified and in effect from time to time. “Loan Parties” is defined in Section 5.1 hereof. “Margin Stock” shall have the meaning ascribed to such term in Regulation U. “Material Adverse Effect” means a material adverse effect upon (a) the business, condition (financial or otherwise), operations, performance, properties or prospects of the Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower and its Subsidiaries, taken as a whole, to perform their obligations under the Loan Documents in any material respect, or (c) the ability of the Lenders or the Administrative Agent to enforce in any material respect the Obligations. “Material Domestic Subsidiary” means each consolidated Subsidiary (other than any SPV) of the Borrower (a) incorporated under the laws of any jurisdiction in the United States and (b) the total assets of which exceed, as at the end of any calendar quarter or, in the case of consummation of a Permitted Acquisition, at the time of consummation of such Permitted Acquisition (calculated by the Borrower on a proforma basis taking into account the consummation of such Permitted Acquisition), three percent (3.0%) of the Consolidated Domestic Assets of the Borrower and its consolidated Subsidiaries (other than SPVs). “Material Foreign Subsidiary” means each consolidated Subsidiary (other than any SPV) of the Borrower (a) incorporated or organized under the laws of any foreign jurisdiction and (b) the total assets of which exceed, as at the end of any calendar quarter or, in the case of consummation of a Permitted Acquisition, at the time of consummation of such Permitted Acquisition (calculated by the Borrower on a proforma basis taking into account the consummation of such Permitted Acquisition), five percent (5.0%) of the Consolidated Assets of the Borrower and its consolidated Subsidiaries (other than SPVs). “Material Indebtedness” means (a) any Indebtedness evidenced by the Financing Facilities or (b) any other Indebtedness (other than the Indebtedness hereunder) of a single class with an aggregate outstanding principal amount equal to or greater than $30,000,000. “Material Subsidiaries” means each of the Borrower’s Material Domestic Subsidiaries and Material Foreign Subsidiaries. “Multiemployer Plan” means a “multiemployer plan” as defined in Section 4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years was, contributed to by either the Borrower or any member of the Controlled Group. “Net Cash Proceeds” means, with respect to any Financing by any Person,(a)cash or Cash Equivalents (freely convertible into Dollars) received by such Person or any Subsidiary of such Person from such Financing or (b) cash or Cash Equivalents payments in respect of any other consideration received by such Person or any Subsidiary of such Person from such Financing upon receipt of such cash payments by such Person or such Subsidiary, in each case, after (i)provision for all income or other taxes measured by or resulting from such Financing and (ii) payment of all brokerage commissions and other fees and expenses and commissions related to such Financing. “Net Income” means, for any period, the net earnings (or loss) after taxes of the Borrower and its Subsidiaries on a consolidated basis for such period taken as a single accounting period determined in conformity with Agreement Accounting Principles. “New Subsidiary” is defined in Section 7.3(F). “Non-ERISA Commitments” means (i)each pension, medical, dental, life, accident insurance, disability, group insurance, sick leave, profit sharing, deferred compensation, bonus, stock option, stock purchase, retirement, savings, severance, stock ownership, performance, incentive, hospitalization or other insurance, or other welfare, benefit or fringe benefit plan, policy, trust, understanding or arrangement of any kind; and (ii)each employee collective bargaining agreement and each agreement, understanding or arrangement of any kind, with or for the benefit of anypresent or prior officer, director, employee or consultant (including, without limitation, each employment, compensation, deferred compensation, severance or consulting agreement or arrangement and any agreement or arrangement associated with a change in ownership of the Borrower or any member of the Controlled Group); to which the Borrower or any member of the Controlled Group is a party or with respect to which the Borrower or any member of the Controlled Group is or will be required to make any payment other than any Plans. “Non Pro Rata Loan” is defined in Section 9.2 hereof. “Non-U.S. Lender” is defined in Section 4.5(iv) hereof. “Obligations” means all Loans, advances, debts, liabilities, obligations, covenants and duties owing by the Borrower or any of its Subsidiaries to the Agents, any Lender, the Arrangers, any Affiliate of the Agents or any Lender, or any Indemnitee, of any kind or nature, present or future, arising under this Agreement or any other Loan Document, whether or not evidenced by any note, guaranty or other instrument, whether or not for the payment of money, whether arising by reason of an extension of credit, loan, guaranty, indemnification, or in any other manner, whether direct or indirect (including those acquired by assignment), absolute or contingent, due or to become due, now existing or hereafter arising and however acquired.The term includes, without limitation, all interest, charges, expenses, fees, reasonable attorneys’ fees and disbursements, reasonable paralegals’ fees (and, after the occurrence and during the continuance of a Default, all attorney’s fees and disbursements and paralegals’ fees, whether or not reasonable), and any other sum chargeable to the Borrower or any of its Subsidiaries under this Agreement or any other Loan Document. “Off-Balance Sheet Liabilities” of a Person means, without duplication, (a) any Receivables Facility Attributed Indebtedness and repurchase obligation or liability of such Person or any of its Subsidiaries with respect to Receivables or notes receivable sold by such Person or any of its Subsidiaries (calculated to include the unrecovered investment of purchasers or transferees of Receivables or notes receivable or any other obligation of the Borrower or such transferor to purchasers/transferees of interests in Receivables or notes receivables or the agent for such purchasers/transferees), (b) any liability under any sale and leaseback transactions which do not create a liability on the consolidated balance sheet of such Person, (c) any liability under any financing lease or so-called “synthetic” lease transaction, or (d) any obligations arising with respect to any other transaction which is the functional equivalent of or takes the place of borrowing but which does not constitute a liability on the consolidated balance sheets of such Person and its Subsidiaries. “Originators” means the Borrower and/or any of its Subsidiaries in their respective capacities as parties to any Receivables Purchase Documents, as sellers or transferors of any Receivables and Related Security in connection with a Permitted Receivables Transfer. “Other Taxes” is defined in Section 4.5 hereof. “Participant” is defined in Section 13.2(A) hereof. “Payment Date” means the last day of each March, June, September and December. “PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto. “Permitted Acquisition” is defined in Section 7.3(F) hereof. “Permitted Existing Contingent Obligations” means the Contingent Obligations of the Borrower and its Subsidiaries identified on Schedule 1.1.3 to this Agreement. “Permitted Existing Investments” means the Investments of the Borrower and its Subsidiaries identified on Schedule 1.1.1 to this Agreement. “Permitted Existing Liens” means the Liens on assets of the Borrower and its Subsidiaries identified on Schedule 1.1.2 to this Agreement. “Permitted Receivables Transfer” means (i) a sale or other transfer by an Originator to a SPV of Receivables and Related Security for fair market value and without recourse (except for limited recourse typical of such structured finance transactions), and/or (ii) a sale or other transfer by a SPV to (a) purchasers of or other investors in such Receivables and Related Security or (b) any other Person (including a SPV) in a transaction in which purchasers or other investors purchase or are otherwise transferred such Receivables and Related Security, in each case pursuant to and in accordance with the terms of the Receivables Purchase Documents. “Person” means any individual, corporation, firm, enterprise, partnership, trust, incorporated or unincorporated association, joint venture, joint stock company, limited liability company or other entity of any kind, or any government or political subdivision or any agency, department or instrumentality thereof. “Plan” means an employee benefit plan defined in Section 3(3) of ERISA in respect of which the Borrower or any member of the Controlled Group is, or within the immediately preceding six (6) years was, an “employer” as defined in Section 3(5) of ERISA. “Prime Rate” means the rate of interest per annum publicly announced from time to time by JPMorgan as its prime rate in effect at its principal office in New York City; each change in the Prime Rate shall be effective from and including the date such change is publicly announced as being effective. “Pro Rata Share” means, prior to the Funding Date, with respect to any Lender, the percentage obtained by dividing (A) such Lender’s Commitment at such time (in each case, as adjusted from time to time in accordance with the provisions of this Agreement) by (B) the Aggregate Commitment at such time; provided, however, that (i) from and after the Funding Date, then “Pro Rata Share” means the percentage obtained by dividing (x) the aggregateprincipal balance of such Lender’s Loans at such time, by (y) the aggregate outstanding balance of all Loans at such time, and (ii) if all of the Commitments have terminated prior to the Funding Date, then “Pro Rata Share” means the percentage obtained by dividing (x) such Lender’s Commitment immediately prior to such termination by (y) the Aggregate Commitment immediately prior to such termination. “Purchasers” is defined in Section 13.3(A) hereof. “Receivable(s)” means and includes all of the Borrower’s and its Subsidiaries’ presently existing and hereafter arising or acquired accounts, accounts receivable, and all present and future rights of the Borrower and its Subsidiaries to payment for goods sold or leased or for services rendered (except those evidenced by instruments or chattel paper), whether or not they have been earned by performance, and all rights in any merchandise or goods which any of the same may represent, and all rights, title, security and guaranties with respect to each of the foregoing, including, without limitation, any right of stoppage in transit. “Receivables and Related Security” means the Receivables and the related security and collections with respect thereto which are sold or transferred by any Originator or SPV in connection with any Permitted Receivables Transfer. “Receivables Facility Attributed Indebtedness” means the amount of obligations outstanding under a receivables purchase facility on any date of determination that are characterized as principal on the balance sheet of the Borrower, or would be so characterized as principal if such facility were structured as a secured lending transaction rather than as a purchase. “Receivables Facility Financing Costs” means such portion of the cash fees, service charges, and other costs, as well as all collections or other amounts retained by purchasers of receivables pursuant to a receivables purchase facility, which are in excess of amounts paid to the Borrower and its consolidated Subsidiaries under any receivables purchase facility for the purchase of receivables pursuant to such facility and are the equivalent of the interest component of the financing if the transaction were characterized as an on-balance sheet transaction. “Receivables Purchase Documents” means (i) the 2000 Receivables Sale Agreement and (ii) the 2000 Receivables Purchase Agreement, or any other series of receivables purchase or sale agreements generally consistent with terms contained in comparable structured finance transactions pursuant to which an Originator or Originators sell or transfer to SPVs all of their respective right, title and interest in and to certainReceivables and Related Security for further sale or transfer to other purchasers of or investors in such assets (in any such case, together with, the other documents, instruments and agreements executed in connection therewith), as any such agreements may be amended, restated, supplemented or otherwise modified from time to time, or any replacement, refinancing or substitution therefor consistent with the foregoing provisions of this definition. “Receivables Purchase Facility” means the securitization facility made available to the Borrower, pursuant to which the Receivables and Related Security of the Originators are transferred to one or more SPVs, and thereafter to certain investors, pursuant to the terms and conditions of the Receivables Purchase Documents. “Register” is defined in Section 13.3(D) hereof. “Regulation D” means Regulation D of the Board as from time to time in effect and any successor thereto or other regulation or official interpretation of said Board relating to reserve requirements applicable to member banks of the Federal Reserve System. “Regulation T” means Regulation T of the Board as from time to time in effect and any successor or other regulation or official interpretation of said Board relating to the extension of credit by and to brokers and dealers of securities for the purpose of purchasing or carrying margin stock (as defined therein). “Regulation U” means Regulation U of the Board as from time to time in effect and any successor or other regulation or official interpretation of said Board relating to the extension of credit by banks, non-banks and non-broker lenders for the purpose of purchasing or carrying Margin Stock applicable to member banks of the Federal Reserve System. “Regulation X” means Regulation X of the Board as from time to time in effect and any successor or other regulation or official interpretation of said Board relating to the extension of credit by foreign lenders for the purpose of purchasing or carrying margin stock (as defined therein). “Related Parties” means, with respect to any specified Person, such Person’s Affiliates and the respective directors, officers, employees, agents and advisors of such Person and such Person’s Affiliates. “Release” means any release, spill, emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching or migration into the environment, including the movement of Contaminants through or in the air, soil, surface water or groundwater. “Relevant Transaction Documents” means, (i) as of the Closing Date, the Loan Documents and (ii) from and after the Funding Date, all Transaction Documents. “Replacement Lender” is defined in Section 2.19 hereof. “Reportable Event” means a reportable event as defined in Section 4043 of ERISA and the regulations issued under such section, with respect to a Plan, excluding, however, such events as to which the PBGC by regulation waived the requirement of Section 4043(a) of ERISA that it be notified within thirty (30) days after such event occurs. “Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are greater than fifty percent (50%); provided, however, that, if any Lender shall have failed to fund its Pro Rata Share of the Advance, which such Lender is obligated to fund under the terms of this Agreement and any such failure has not been cured, then for so long as such failure continues, “Required Lenders” means Lenders (excluding all Lenders whose failure to fund their respective Pro Rata Shares of such Loans has not been so cured) whose Pro Rata Shares represent greater than fifty percent (50%) of the aggregate Pro Rata Shares of such Lenders; providedfurther, however, that, from and after the Funding Date, “Required Lenders” means Lenders (without regard to such Lenders’ performance of their respective obligations hereunder) whose aggregate ratable shares (stated as a percentage) of the aggregate outstanding principal balance of all Loans are greater than fifty percent (50%). “Requirements of Law” means, as to any Person, the charter and by-laws or other organizational or governing documents of such Person, and any law, rule or regulation, or determination of an arbitrator or a court or other Governmental Authority, in each case applicable to or binding upon such Person or any of its property or to which such Person or any of its property is subject including, without limitation, the Securities Act of 1933, the Securities Exchange Act of 1934, the Hart-Scott-Rodino Antitrust Improvements Act, as amended, Foreign Competition Laws, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and Retraining Notification Act, Americans with Disabilities Act of 1990, and any certificate of occupancy, zoning ordinance, building, environmental or land use requirement or permit or environmental, labor, employment, occupational safety or health law, rule or regulation, including Environmental, Health or Safety Requirements of Law. “Risk-Based Capital Guidelines” is defined in Section 4.2 hereof. “Senior Management Team” means (a) each Authorized Officer, the chief executive officer, secretary or any other member of management of the Borrower and (b) any chief executive officer, president, vice president, chief financial officer, treasurer, secretary or any other member of management of any Subsidiary Guarantor. “Senior Note Purchase Agreements” means, collectively, the 2003 Note Purchase Agreement, the 2004 Note Purchase Agreement, the 2005 Note Purchase Agreement and the 2006 Note Purchase Agreement. “Senior Notes” means, collectively, the 2003 Senior Notes, the 2004 Senior Notes, the 2005 Senior Notes and the 2006 Senior Notes. “Singapore Credit Agreement” means that certain Multicurrency Revolving Credit Facility Agreement, dated 24 August 2005, among Energizer Asia Investments Pte. Ltd., a company organized under the laws of Singapore, Energizer Singapore Pte. Ltd., a company organized under the laws of Singapore, Sonca Products Ltd., a company organized under the laws of Hong Kong, and Schick Asia Limited, a company organized under the laws of Hong Kong, as the borrowers and as guarantors thereunder, the Borrower, as a guarantor thereunder, the financial institutions from time to time parties thereto, Citigroup Global Markets Singapore Pte. Ltd. and Standard Chartered Bank, as the arrangers thereunder, and Citicorp Investment Bank (Singapore) Limited, as the agent, under which the financial institutions party thereto have committed to make loans and other extensions of credit to the borrowers thereunder in an original aggregate principal equivalent amount of up to US$325,000,000, which may be funded in Dollars or Singapore dollars, as amended by that certain Amendment Agreement dated as of September 28, 2005, the Second Amendment Agreement dated as of November 8, 2005 and the Third Amendment Agreement dated as of May 15, 2006, and as the same may be further amended, restated, supplemented, modified, extended, or refinanced or replaced (to the extent such refinancing or replacement is with the proceeds borrowed under another credit agreement) from time to time in a manner that is not materially adverse to the interests of the Lenders. “Singapore Credit Facility” means the credit facility evidenced by the Singapore Credit Agreement, the Singapore Guarantees and the other instruments, documents and agreements executed or delivered in connection therewith. “Singapore Guarantees” means those certain guarantees of the Indebtedness and other obligations of the borrowers under the Singapore Credit Agreement by the Borrower and each member of the Singapore Regional Group, as the same may be amended, restated, supplemented, modified, extended, refinanced or replaced from time to time in a manner that is not materially adverse to the interests of the Lenders. “Singapore Regional Group” means each of Energizer Asia Investments Pte. Ltd.,a company organized under the laws of Singapore, Energizer Singapore Pte. Ltd., a company organized under the laws of Singapore, Sonca Products Ltd., a company organized under the laws of Hong Kong, and Schick
